Citation Nr: 0012206	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-18 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to October 27, 1997 
for the award of a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from November 1965 to August 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
established service connection for post-traumatic stress 
disorder (PTSD); granted a temporary total rating for the 
veteran's PTSD under the provisions of 38 C.F.R. § 4.29 for 
the period between November 21, 1994 to January 31, 1995; and 
assigned a 50 percent evaluation for that disability 
effective on and after February 1, 1995.  In October 1997, 
the veteran's attorney submitted a notice of disagreement 
with that portion of the October 1997 rating decision which 
assigned a 50 percent evaluation for the veteran's PTSD.  In 
March 1998, the RO, in pertinent part, denied a total rating 
for compensation purposes based on individual 
unemployability.  In April 1998, the veteran's attorney 
submitted a notice of disagreement with the denial of a total 
rating for compensation purposes based on individual 
unemployability.  In May 1998, the RO increased the 
evaluation for the veteran's PTSD from 50 to 70 percent; 
effectuated the award as of February 1, 1995; granted a total 
rating for compensation purposes based on individual 
unemployability; and effectuated the award as of October 27, 
1997.  In May 1998, the RO issued a statement of the case to 
the veteran and his attorney which addressed the issues of an 
increased evaluation for PTSD and a total rating for 
compensation purposes based on individual unemployability.  
The veteran did not subsequently submit a substantive appeal 
from the denial of an evaluation in excess of 70 percent for 
his PTSD.  

In June 1998, the veteran's attorney submitted a notice of 
disagreement with that portion of the May 1998 rating 
decision which assigned October 27, 1997 as the effective 
date for the award of a total rating for compensation 
purposes based on individual unemployability.  In September 
1998, the veteran was afforded a hearing before a Department 
of Veterans Affairs (VA) hearing officer.  In October 1998, 
the RO issued a statement of the case to the veteran and his 
attorney which addressed the issue of an effective date prior 
to October 27, 1997 for the award of a total rating for 
compensation purposes based on individual unemployability.  
In November 1998, the veteran's attorney submitted a 
substantive appeal from the assignment of October 27, 1997 
for the award of a total rating for compensation purposes 
based on individual unemployability.  

In July 1999, the veteran submitted a claim for an increased 
evaluation for his PTSD.  In October 1999, the RO denied 
increased evaluations for the veteran's PTSD and low back 
pain.  The veteran has been represented throughout this 
appeal by James W. Stanley, Jr., Attorney.  

The Board notes that the veteran did not submit a substantive 
appeal from the October 1997 and May 1998 rating decisions 
which denied a schedular evaluation in excess of 70 percent 
for his PTSD and/or a notice of disagreement with the October 
1999 denial of an increased schedular evaluation for his 
PTSD.  Therefore, the issue of the veteran's entitlement to a 
schedular evaluation in excess of 70 percent for his PTSD is 
not before the Board for appellate consideration and will not 
be addressed below.  It is not harmless error when the Board 
ignores jurisdictional thresholds.  McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  If the veteran wishes to further 
pursue his entitlement to increased schedular evaluation for 
his PTSD, he should submit a timely notice of disagreement 
with the October 1999 rating decision.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  In November 1968, the veteran submitted an informal claim 
for a total rating for compensation purposes based on 
individual unemployability which was received by the RO on 
November 20, 1968.  The RO did not subsequently provide the 
veteran with a formal application for a total rating for 
compensation purposes based on individual unemployability.  

3.  The veteran's service-connected disabilities were first 
objectively shown to be of such severity as to preclude him 
from securing and following any form of substantially gainful 
employment consistent with his education and work experience 
and to otherwise meet the criteria for assignment of a total 
rating for compensation purposes based on individual 
unemployability on November 21, 1994.  

4.  The veteran first met the schedular criteria for a total 
rating for compensation purposes based on individual 
unemployability on November 21, 1994.  


CONCLUSION OF LAW

An effective date of November 21, 1994 is warranted for the 
award of a total rating for compensation purposes based on 
individual unemployability.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.155(a), 3.400, 4.16 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Historical Review

In December 1967, the RO established service connection for 
low back pain and assigned a 10 percent evaluation for that 
disability.  In March 1968, the RO denied both service 
connection for a psychiatric disability and an increased 
evaluation for the veteran's service-connected low back 
disability.  In his November 1968 substantive appeal from the 
March 1968 rating decision, the veteran advanced that "I 
believe that the evaluation assigned to my service-connected 
back condition is too low, inasmuch as I have been unable to 
hold employment due to this condition" and "have been 
forced to resign 6 different jobs in the past 3 months due to 
my disability."  The document was received by the RO on 
November 20, 1968.  In May 1969, the Board denied both 
service connection for a psychiatric disorder and an 
increased evaluation for the veteran's low back pain.  

In April 1983, the RO decreased the evaluation for the 
veteran's low back disability from 10 percent to 
noncompensable and effectuated the reduction as of August 1, 
1983.  In January 1985, the RO increased the evaluation for 
the veteran's low back disability from noncompensable to 10 
percent and effectuated the award as of November 8, 1984.  

In December 1992, the RO denied service connection for PTSD.  
In January 1993, the veteran was informed in writing of the 
adverse decision and his appellate rights.  He did not submit 
a notice of disagreement with the adverse decision.  

In December 1994, the veteran submitted an application to 
reopen his claim of entitlement to service connection for 
PTSD.  The veteran reported that he was currently 
hospitalized in a VA medical center.  In October 1997, the RO 
granted service connection for PTSD; granted a temporary 
total rating for the veteran's PTSD under the provisions of 
38 C.F.R. § 4.29 for the period from November 21, 1994 to 
January 31, 1995; and assigned a 50 percent schedular 
evaluation for that disability effective on and after 
February 1, 1995.  

In October 1997, the veteran's attorney submitted an informal 
claim for a total rating for compensation purposes based on 
individual unemployability.  The informal claim was received 
on October 27, 1997.  In December 1997, the veteran submitted 
a formal application for a total rating for compensation 
purposes based on individual unemployability.  In May 1998, 
the RO increased the evaluation for the veteran's PTSD from 
50 to 70 percent; effectuated the award as of February 1, 
1995; granted a total rating for compensation purposes based 
on individual unemployability; and effectuated the award as 
of October 27, 1997, the date of receipt of the veteran's 
attorney's informal claim.  



II.  Effective Date

The veteran's attorney asserts that the award of a total 
rating for compensation purposes based on individual 
unemployability should be effectuated as of either February 
or October 1995.  The assignment of effective dates for 
increased evaluations is governed by 38 U.S.C.A. § 5110 (West 
1991 & Supp. 1999) and 38 C.F.R. § 3.400 (1999).  The statute 
provides, in pertinent part, that:

(a)  Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.  

***

(b)(2)  The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 1999).  

The pertinent provisions of 38 C.F.R. § 3.400 (1999) clarify 
that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.  
***

(o)(2)  Disability compensation.  
Earliest date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant or his duly authorized representative may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R.§ 3.155(a) (1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has clarified that: 

Section 3.155(a) does not contain the 
word "specifically."  Requiring precision 
as a prerequisite to acceptance of a 
communication as an informal claim would 
contravene the Court's precedents and 
public policies underlying the veterans' 
benefits statutory scheme.  "A claimant's 
claim may not be ignored or rejected by 
the BVA merely because it does not 
expressly raise the provision which 
corresponds to the benefits sought."  
Douglas v. Derwinski, 2 Vet. App. 103, 
109 (1992) (Douglas I); see Douglas v. 
Derwinski, 2 Vet. App. 435, 442 (1992) 
(en banc Douglas II); Akles v. Derwinski, 
1 Vet. App. 118, 121 (1991).  "To require 
that veterans enumerate which sections 
they found applicable to their requests 
for benefits would change the 
[nonadversarial] atmosphere in which [VA] 
claims are adjudicated."  Akles, supra.  
Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

The provisions of 38 C.F.R. § 3.157 (1999) direct further, in 
pertinent part, that:

(a) General.  Effective date of pension 
or compensation benefits, if otherwise in 
order, will be the date of receipt of a 
claim or the date when entitlement arose, 
whichever is the later.  A report of 
examination or hospitalization which 
meets the requirements of this section 
will be accepted as an informal claim for 
benefits under an existing law or for 
benefits under a liberalizing law or 
Department of Veterans Affairs issue, if 
the report relates to a disability which 
may establish entitlement.  

(b) Claim.  Once a formal claim for 
pension or compensation has been allowed 
or a formal claim for compensation 
disallowed for the reason that the 
service-connected disability is not 
compensable in degree, receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen.  

(1) Report of examination or 
hospitalization by Department of Veterans 
Affairs or uniformed services.  The date 
of outpatient or hospital examination or 
date of admission to a VA or uniformed 
services hospital will be accepted as the 
date of receipt of a claim.  ...  The 
provisions of this paragraph apply only 
when such reports relate to examination 
or treatment of a disability for which 
service-connection has previously been 
established or when a claim specifying 
the benefit sought is received within one 
year from the date of such examination, 
treatment or hospital admission.  

The Board observes that the veteran's November 1968 
substantive appeal can be reasonably construed as an informal 
claim for a total rating for compensation purposes based on 
individual unemployability.  38 C.F.R.§ 3.155(a) (1999).  The 
RO apparently did not provide the veteran with a formal 
application for a total rating for compensation purposes 
based on individual unemployability to the veteran in 
response to his November 1968 informal claim.  In reviewing a 
similar scenario, the Court stated that:  

The Court is not able to conclude that 
the VA fulfilled the requirements of 
section 3.155(a) by "forwarding" to the 
appellant an "application form" once it 
had received his informal claim of May 
13, 1985.  See 38 C.F.R. § 3.155(a).  
Accordingly, the one-year filing period 
for such application did not begin to 
run, and VA, therefore, "may not ... 
assert upon remand that, based on the 
veteran's failure to file ... [that 
application form, his May 1985 informal 
claim] is not a cognizable claim for 
effective-date purposes."  Quarles [v. 
Derwinski], 2 Vet.App., slip op. at 12.  
Thus, in the instant case, since the one-
year period for filing a formal claim was 
never triggered, the May 1985 date of the 
veteran's "informal claim" must be 
accepted, as a matter of law, as the date 
of his "claim" or "application" for 
purposes of determining an effective date 
under 38 U.S.C. § 5110(b)(2) and 38 
C.F.R. §§ 3.1(p), 3.400(o)(2), 3.155(a), 
and 3.157(b)(1).  Servello v. Derwinski, 
3 Vet. App. 196, 200 (1992).  

Therefore, the Board concludes that the veteran's claim for a 
total rating for compensation purposes based on individual 
unemployability was received by the RO on November 20, 1968.  

It is next necessary to determine when it became 
ascertainable that the veteran's service-connected 
disabilities met the criteria for assignment of a total 
rating for compensation purposes based on individual 
unemployability.  Total ratings for compensation purposes may 
be assigned where the combined schedular rating for the 
veteran's service-connected disability or disabilities is 
less than 100 percent when it is found that the 
service-connected disabilities are sufficient to render the 
veteran unemployable without regard to either his advancing 
age or the presence of any nonservice-connected disorders.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1999).  The provisions of 38 C.F.R. § 4.16 (1999), 
elaborate, in pertinent part, that:

  (a)  Total disability ratings for 
compensation may be assigned, where the 
schedular rating is less than total, when 
the disabled person is, in the judgment 
of the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  ...  It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such 
service-connected disabilities render the 
veteran unemployable.  Marginal 
employment shall not be considered 
substantially gainful employment.  

  (b) It is the established policy of the 
VA that all veterans who are unable to 
secure and follow a substantially gainful 
occupation by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service- connected 
disabilities, employment history, 
educational and vocational attainment and 
all other factors having a bearing on the 
issue.  

Service connection is currently in effect for low back pain 
and PTSD.  A 10 percent schedular evaluation for the 
veteran's back disability was in effect between August 24, 
1967 and July 31, 1983 and from November 8, 1984 to the 
present.  A schedular 70 percent evaluation has been in 
effect for the veteran's PTSD since November 21, 1994.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A 10 percent 
disability evaluation is warranted for lumbosacral strain 
where there is characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R.§ 4.71a, Diagnostic Code 5295 (1999).  

On and before November 6, 1996, the rating schedule directed 
that a 50 percent evaluation was warranted when the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and his 
reliability, flexibility, and efficiency levels were so 
reduced by reason of his psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and his psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities including PTSD.  Under the 
amended rating schedule, a 50 percent disability evaluation 
is warranted for PTSD which is productive of occupational and 
social impairment with reduced reliability and productivity 
due to symptoms such as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
occurring more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material or 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  A 70 percent evaluation requires 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to symptoms such as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).  

At a January 1968 VA examination for compensation purposes, 
the veteran complained of low back pain which was exacerbated 
by his attempts to work.  The veteran clarified that "he 
works 'catching what I can.'"  The VA examiners observed no 
orthopedic or neuropsychiatric disabilities.  A December 1968 
written statement from Harold Webb indicates that the veteran 
was or had been employed by the Southern Farmers Association.  
Mr. Webb conveyed that the veteran was too sick to properly 
perform his duties.  

At a January 1969 VA examination for compensation purposes, 
the veteran reported both that he was employed as a custodian 
by the Southern Oil Company and he had been unable to perform 
any type of work due to his back pain.  On examination, the 
veteran exhibited low back pain.  An impression of "no 
orthopedic disease found" was advanced.  

In a February 1970 written statement, the veteran advanced 
that he could not hold a job "for long" due to his chronic 
low back pain.  A September 1971 VA treatment record notes 
that the veteran complained that his chronic low back pain 
prevented him from working.  A contemporaneous physical 
examination was "entirely normal."  In a December 1971 
written statement, the veteran reported that his low back 
pain rendered him unable to work.  In a January 1972 written 
statement, the veteran clarified that he had been unable to 
work for the preceding two years due to his low back pain.  

At a January 1972 VA examination for compensation purposes, 
the veteran reported that he had been unable to work for the 
preceding two years.  He stated that he was taking an 
upholstery course because the work was easier.  The veteran 
was diagnosed with a psychophysiologic musculoskeletal 
disorder.  

A January 1980 VA treatment entry notes that the veteran 
reported having trouble obtaining employment due to his back 
disability and was doing some part-time upholstery work.  A 
December 1981 VA treatment entry reflects that the veteran 
reported being unable to work for other people due to "his 
nerves."  A January 1982 VA treatment record conveys that 
the veteran had not worked recently "due to the weather."  
He stated that he believed that he "could not stand [a] full 
time job [with any] degree of pressure to perform because of 
[his back] pain."  

At an April 1983 VA examination for compensation purposes, 
the veteran reported that while he had attempted to work, 
"his back distress" prevented him from holding down gainful 
employment.  The VA examiner noted that the veteran exhibited 
essentially asymptomatic chronic lumbar strain.  

At a December 1984 VA examination for compensation purposes, 
the veteran related that he was unemployed.  On examination, 
the veteran exhibited a full range of motion of the 
lumbosacral spine with some lumbar area spasm and pain.  The 
veteran was diagnosed with chronic lumbosacral strain with 
degenerative changes.  

An October 1992 VA treatment record states that the veteran 
had never worked for a company or business.  He conveyed that 
he had been turned down for "numerous jobs after revealing 
his history of back problems."  VA clinical documentation 
dated in February 1994 notes that the veteran did "some 
painting work" for his brother and "paints part-time for 
income."  The veteran stated that his brother had offered 
him additional work, but he became "too involved, overdoes 
it, [and] hurts [his] back."  A November 1994 VA 
psychological evaluation relates that the veteran was a 
"part-time painter."  

A January 1995 VA hospital summary indicates that the veteran 
was admitted to the hospital on November 21, 1994 upon his 
psychiatric complaints.  He reported that he worked 
"sporadically."  The veteran was diagnosed with severe 
chronic PTSD.  A Global Assessment of Functioning (GAF) score 
of 41 was advanced.  In a January 1995 written statement, the 
veteran advanced that his low back disability had contributed 
to his inability "to hold down a steady job."  
An August 1996 written statement from the veteran's brother 
relates that he had worked with the veteran on a daily basis.  
He stated that the veteran could not paint for more than two 
to three hours without losing or otherwise misplacing his 
paintbrush.  The veteran's brother clarified that the 
veteran's medication prevented him from working effectively 
on a daily basis.  

At the September 1998 hearing on appeal, the veteran 
testified that while his brother attempted to provide him 
with painting jobs, he was never able to concentrate 
sufficiently to work for periods in excess of one week.  The 
veteran's wife testified that the veteran seemed never able 
to properly finish an assigned painting job.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
Prior to the veteran's November 21, 1994 VA psychiatric 
hospitalization, service connection was in effect solely for 
low back pain evaluated as 10 percent disabling.  While he 
consistently complained of chronic low back pain which 
allegedly rendered him unable to be gainfully employed 
between 1968 and 1994, the clinical documentation of record 
establishes that the veteran's low back disability was only 
minimally symptomatic on examination.  No physician concluded 
that the veteran's low back disability was of such severity 
as to render him unable to secure and follow all forms of 
substantially gainful employment.  The veteran's single 10 
percent evaluation did not meet the schedular criteria and he 
was not factually unemployable.  Given these findings, the 
veteran clearly did not meet the criteria for assignment of a 
total rating for compensation purposes based on individual 
unemployability under the provisions of 38 C.F.R.§ 4.16(a).  
Further, there was no rational basis for consideration of an 
extraschedular rating under the provisions of 38 
C.F.R.§ 4.16(b) (1999).  

The January 1995 VA hospital summary states that the veteran 
was admitted to the hospital on November 21, 1994 upon his 
psychiatric complaints and was diagnosed with severe chronic 
PTSD.  A GAF score of 41 was advanced.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A GAF score of between 41 and 
50 denotes serious symptoms, e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting or any serious 
impairment in social, occupational, or school functioning, 
e.g., no friends, unable to keep a job.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  The RO granted service connection for PTSD 
effective as of November 21, 1994 and assigned a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 for the 
period between November 21, 1994 to January 31, 1995 and a 70 
percent schedular evaluation effective on and after February 
1, 1995 for the veteran's psychiatric disability apparently 
based upon the January 1995 VA hospital summary.  While the 
RO denoted that the schedular evaluation was effective on and 
after February 1, 1995, the date of termination of the 
temporary total rating under the provisions of 38 
C.F.R.§ 4.29, the Board finds that the schedular evaluation 
must be considered as underlying the temporary total rating 
and therefore constructively effective from November 21, 
1994.  

The veteran's claim for a total rating for compensation 
purposes based on individual unemployability was received by 
the RO on November 20, 1968.  The veteran first met the 
schedular criteria of a total rating for compensation 
purposes based on individual unemployability on November 21, 
1994.  The clinical record establishes that it was initially 
ascertainable that the veteran's service-connected 
disabilities rendered him unable to secure and follow any 
form of substantially gainful employment consistent with his 
education and work experience and otherwise met the criteria 
for assignment of a total rating for compensation purposes 
based on individual unemployability on November 21, 1994, the 
date of his admission to the VA hospital.  Accordingly, the 
Board concludes that November 21, 1994, the date it became 
factually ascertainable that an increase in the veteran's 
service-connected disabilities had occurred, is the 
appropriate effective date for the award of a total rating 
for compensation purposes based on individual 
unemployability.  38 

U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.155(a), 3.400, 4.16 (1999).  


ORDER

An effective date of November 21, 1994 is warranted for the 
award of a total rating for compensation purposes based on 
individual unemployability.  This decision is made subject to 
the provision that there can be no duplication of 
compensation based on the prior award of benefits under 38 
C.F.R.§ 4.29.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

